Citation Nr: 0926849	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to a higher initial evaluation for recurrent 
instability of the right shoulder with recurrent dislocation 
status post surgical repair, currently assigned a 10 percent 
disability evaluation.

2.  Entitlement to a higher initial evaluation for recurrent 
instability of the left shoulder with recurrent dislocation 
status post surgical repair, currently assigned a 10 percent 
disability evaluation.


REPRESENTATION

Appellant represented by: Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to October 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  That decision granted service 
connection for recurrent instability of the right and left 
shoulders with recurrent dislocation status post surgical 
repair and assigned separate 10 percent disability 
evaluations effective from October 9, 2005.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  The Board remanded the case 
for further development in December 2008.  That development 
was completed, and the case has since been returned to the 
Board for appellate review.  

A hearing was held on October 30, 2008, in Boston, 
Massachusetts, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right shoulder disability is not productive 
of limitation of motion of the arm at shoulder level.

3.  The Veteran left shoulder disability is not productive of 
limitation of motion of the arm at shoulder level or to 
midway between side and shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for recurrent instability of the right shoulder with 
recurrent dislocation status post surgical repair have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5201-5024 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for recurrent instability of the left shoulder with 
recurrent dislocation status post surgical repair have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5201-5024 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, the Veteran is challenging the initial 
evaluations assigned following the grant of service 
connection for his right and left shoulder disabilities.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  He was also 
provided the opportunity to testify at a hearing before the 
Board, and he was afforded VA examinations in August 2005 and 
April 2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they are predicated on a full reading of the claims file and 
available treatment records as well as on a physical 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met. 38 C.F.R. 
§ 3.159(c)(4).  

The Veteran has not made the Board aware of the any 
additional, relevant evidence that has not already been 
obtained and associated with the claims file. VA has further 
assisted the Veteran throughout the course of this appeal by 
providing him with a statement of the case (SOC) and a 
supplemental statement of the case (SSOC), which informed him 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The Veteran is currently assigned separate 10 percent 
disability evaluations for his right and left shoulder 
disabilities pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5201-5024.  Diagnostic Code 5024 provides that tenosynovitis 
will be rated on limitation of motion of affected parts, as 
degenerative arthritis, which in this case would be 
Diagnostic Code 5201(limitation of motion of the arm).

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is contemplated for limitation of motion of the 
major or minor arm at shoulder level or for limitation of the 
minor arm to midway between side and shoulder level. 

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
in this case is right-handed. 38 C.F.R. § 4.69.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
his recurrent instability of the right and left shoulder 
shoulders with recurrent dislocation status post surgical 
repair.  The medical evidence of record does not show the 
Veteran to have limitation of motion of either arm at 
shoulder level.  Nor does he have limitation of the left arm 
to midway between side and shoulder level.  In this regard, 
the August 2005 VA examination found his right arm to have 
135 degrees of flexion, 130 degrees of abduction, 45 degrees 
of external rotation, and 80 degrees of internal rotation.  
His left arm had flexion to 180 degrees, abduction to 135 
degrees, external rotation to 80 degrees, and internal 
rotation to 90 degrees.  In addition, the April 2009 VA 
examiner commented that the Veteran's bilateral shoulder 
range of motion was symmetrical and within normal limits.  In 
particular, the examination found him to have 180 degrees of 
flexion and abduction as well as 90 degrees of internal and 
external rotation.  The regulations define normal range of 
motion for the shoulder as forward flexion from zero to 180 
degrees, abduction from zero to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees. 
See 38 C.F.R. § 4.71, Plate I (2008). As such, the Veteran 
has not been shown to have met the criteria for an increased 
evaluation under Diagnostic Code 5201.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of scapulohumeral 
articulation, other impairment of the humerus, and impairment 
of the clavicle or scapula, the Board finds that the criteria 
for a rating in excess of 10 percent for his right and left 
shoulder disabilities are simply not met. See 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5202, and 5203 (2008).  In this 
regard, the medical evidence of record does not show the 
Veteran to have ankylosis of scapulohumeral articulation.  As 
demonstrated by the range of motion findings discussed above, 
the Veteran's arms and shoulders do not appear to be fixed or 
immobile.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint", citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Indeed, the April 2009 VA examiner indicated that 
there was no joint ankylosis.  

Moreover, despite prior dislocations of both shoulders, there 
is no evidence of other impairment of the humerus or 
impairment of the clavicle or scapula.  The medical evidence 
does not show any malunion or nonunion.  In fact, the August 
2005 VA examiner commented that the general appearance of the 
shoulder joints was within normal limits.  The April 2009 VA 
examiner also observed that the Veteran had not sought any 
treatment for his shoulders since service and that the last 
few complete physical examinations were negative regarding 
any musculoskeletal issues.  The Veteran also reported at the 
latter examination that he had not received any medication, 
treatment, or physical therapy since service.  He further 
denied having any intermittent shoulder popping or cracking 
sensation as well as any radiating pain in his neck or upper 
proximal forearms and arms.  A physical examination in April 
2009 did not reveal episodes of dislocation or subluxation or 
locking episodes.  The bilateral deltoid was also symmetrical 
without any sign of wasting of the shoulder girdles.  
Therefore, the Board finds that the Veteran is not entitled 
to a higher or separate evaluation under Diagnostic Codes 
5200, 5202, and 5203.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right and left 
shoulder disabilities is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are supported by pathology consistent with 
the assigned separate 10 percent ratings, and no higher.  In 
this regard, the Board observes that the Veteran has 
complained of pain on numerous occasions.  However, the 
effect of the pain in the Veteran's shoulders is contemplated 
in the currently assigned 10 percent disability evaluations 
under Diagnostic Codes 5201-5024.  In fact, absent any 
objective findings showing that he meets the criteria for the 
minimum 20 percent disability evaluation under Diagnostic 
Codes 5201-5024, it appears that the Veteran's separate 10 
percent disability evaluations were based on functional loss 
due to pain.  Indeed, the August 2006 rating decision 
specifically contemplated this pain and associated functional 
impairment in its assignment of the separate 10 percent 
disability evaluations.  The Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  The August 2005 VA examiner did comment that the 
Veteran's joint function was additionally limited following 
repetitive use due to pain and weakness and that pain has a 
major functional impact.  However, he also stated that the 
joint function was not additionally limited by fatigue, 
endurance, and incoordination.  In addition, the April 2009 
VA examiner indicated that the DeLuca criteria was negative, 
as there was no additional loss of motion with repetitive use 
secondary to fatigue, pain, and lack of endurance.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
Veteran's right and left shoulder disabilities.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected right and 
left shoulder disabilities have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for recurrent 
instability of the right shoulder with recurrent dislocation 
status post surgical repair is denied.  

An initial evaluation in excess of 10 percent for recurrent 
instability of the left shoulder with recurrent dislocation 
status post surgical repair is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


